Citation Nr: 0722508	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back condition, to 
include osteoarthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Air Force 
from July 1976 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  June 2004 and February 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida and Newark, 
New Jersey, respectively.  The initial 2004 decision denied 
the veteran's petition to reopen, while the February 2005 
decision reopened the claim, and denied the service 
connection claim on the merits.    

The veteran was afforded a Travel Board Hearing with the 
undersigned Veterans Law Judge in April 2007.  A transcript 
is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
osteoarthritis of the lumbar spine was denied by a November 
1995 RO decision on the basis that the veteran's claimed 
condition was not documented in service or until many years 
thereafter.  The veteran did not appeal this decision and it 
became final.  A September 1997 rating decision found that no 
new and material evidence had been submitted to substantiate 
a claim for service connection for a lumbar spine disability, 
to include osteoarthritis, which was also not appealed.  

2.  Evidence received since the final decision of record 
relates specifically to an unestablished fact necessary to 
substantiate the claim for service connection for a lumbar 
spine disability, to include osteoarthritis; the additional 
evidence raises a reasonable possibility of substantiating 
the claim.  

3.  The preponderance of the competent medical evidence of 
record is against a finding that the veteran's current back 
disability had causal origins in military service or within a 
year of service separation.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a lumbar 
spine disability, to include osteoarthritis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Service connection for a lumbar spine disability, to 
include osteoarthritis, is not warranted.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In an August 2004 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  As this case 
relates to the submission of new and material evidence, the 
Board notes that the veteran was informed as to what evidence 
is necessary to successfully reopen a previously denied claim 
in accordance with jurisprudential precedent.  See Kent v. 
Nicholson, 20 Vet.App. 1 (2006).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran received notice of these elements prior to the 
decision that is the subject of this appeal.
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
service connection be granted for his claim in June 2006.   
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA did not, however, provide such notice to the veteran prior 
to the RO decision that is the subject of this appeal.  

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, such 
defect would not have operated to alter the outcome in the 
instant case where the preponderance of the evidence is 
against the claim for service connection.  Timely notice of 
these latter two elements would not have altered the final 
outcome with respect to the claim on appeal.  That is, the 
timing defect did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice and thus, the presumption of prejudice is 
rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran, to include a comprehensive examination to evaluate 
the disability at issue.  Under these circumstances, there is 
no duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including osteoarthritis, 
when they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis-New and Material Evidence

The veteran was initially denied service connection for a 
lumbar spine disability in a November 1995 rating decision, 
as there was no evidence of the condition in service or 
within a year after service, nor evidence suggesting that the 
veteran's current spine disability was related to service.  
No appeal was filed, and this decision became final within a 
year of notification.  Subsequently, the veteran filed a 
claim to reopen and was denied in September 1997, as the RO 
determined that no new and material evidence had been 
submitted.  No appeal was filed, and this decision also 
became final within a year of notification.  The veteran has 
since put forth his current claim, alleging that new and 
material evidence does exist so as to warrant a reopening of 
the claim for service connection for a back disability.  The 
RO, in June 2004, reopened the veteran's claim and proceeded 
to issue a denial on the merits.  The RO's action 
notwithstanding, the Board must consider the claim to reopen 
in its own right prior to reaching the underlying issue of 
service connection. See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

The reason for the initial denial was that there was no 
evidence of arthritis or a chronic back disability in service 
or within a year of service discharge, with only one in-
service indication of treatment for acute back strain being 
present in the service medical records.  A September 2003 VA 
clinical note stated that the veteran experienced low back 
pain with sciatica which was "most likely service 
connected."  There is no indication that this opinion is 
based on anything other than the veteran's subjective 
history.  The evidence does, however, relate to a previously 
unsubstantiated fact regarding the underlying claim, and was 
not of record at the time of the last finalized decision.   
As such, this opinion constitutes new and material evidence.  
See 38 C.F.R. § 3.156.  The Board will thus reopen the 
veteran's claim and proceed with an adjudication on the 
merits.  

Analysis-Service Connection for a Low Back Condition  

The veteran claims, in essence, that he sustained a low back 
injury in service which caused him to develop arthritis in 
the low back. The veteran testified at his hearing that he 
has had continuous back problems from the time of service and 
that the back disability has increased over the years.  A 
search of the service medical records reveals treatment for 
low back pain (with a history of movement of heavy objects) 
in May 1981.  Loss of motion and secondary muscle spasms were 
noted during this examination, and the veteran was diagnosed 
as having back strain.  There are no further indications of 
back symptoms during service.

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Accordingly, the 
Board must review the competent medical evidence in order to 
resolve the ultimate question in this case.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).
  
The earliest diagnosis of osteoarthritis is in August 1995, 
many years after the veteran separated from active duty.  The 
veteran was afforded a radiographic viewing of his low back, 
and small anterior osteophytes were found at the L4-L5 level, 
and an impression of mild degenerative osteoarthritic changes 
was entered.  From this report, the Board is able to conclude 
that the veteran does indeed experience a current low back 
disability in the form of osteoarthritis.  

As mentioned previously, in September 2003, a clinical 
treatment report linked the veteran's low back condition to 
an in-service injury.  There is no indication that the claims 
file was reviewed, or that the opinion was based on anything 
other than a subjective history reported by the veteran.  The 
Board may not, however, disregard this physician's 
impression, as the subjective history of injury is confirmed 
by the service medical records.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 
427 (2006).  Despite the fact that the veteran's history of 
an in-service injury is confirmed, the physician's opinion of 
September 2003 is rather cursory, and does not include much 
of a rationale as to how a conclusion was reached.  The RO, 
in an attempt to clarify this opinion, scheduled the veteran 
for a comprehensive VA orthopedic examination.  The 
associated report, dated in May 2005, assessed the veteran as 
having narrowing of the L5-S1 disc space (confirmed by X-
ray), with a diagnosis of a herniated disc at L5-S1.  The 
examiner reviewed the claims file, and stated that it was his 
opinion that the veteran's current back disability was not 
related to the strain suffered on active duty in 1981.  The 
veteran reported a history of moving heavy objects post-
service while living in Florida, and it was the examiner's 
belief that the current back disorder was "an aggravation of 
that."  

Given that the VA examination of May 2005 provided a detailed 
rationale associated with a claims file review and objective 
examination, the Board finds that this opinion is of greater 
probative value than that of the September 2003 VA clinician.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  As such, the competent 
medical evidence is against a finding that the veteran's 
current back disability had etiological origin in active 
service, and the claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See 38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a low back 
condition, to include osteoarthritis of the lumbar spine; to 
that extent only, the claim is granted.  

Entitlement to service connection for a low back condition, 
to include osteoarthritis of the lumbar spine, is denied.  


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


